         Case 1:20-cv-02249-PAE-SLC Document 8 Filed 04/17/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Donald Nixon, on behalf of himself and all others
 similarly situated,
                                                          Case No. 1:20-cv-02249-PAE
                        Plaintiffs,

                -against-

                                                            NOTICE OF VOLUNTARY
                                                                 DISMISSAL
                                                             WITHOUT PREJUDICE

  Mitchell Simone, LLC

                       Defendant.


         PLEASE TAKE NOTICE, that the above-entitled action against the Defendant shall be

and hereby is dismissed pursuant to F.R.C.P. Rule 41(a)(1)(A)(i) without prejudice, without costs,

or disbursements, or attorneys’ fees to any party.


Dated:     Forest Hills, New York
           April 17, 2020

                                                     Respectfully submitted,

                                                     By: ________________
                                                     Jonathan Shalom, Esq.
                                                     SHALOM LAW, PLLC.
                                                     Phone: (718) 971-9474
                                                     Email: Jshalom@JonathanShalomLaw.com
                                                     ATTORNEYS FOR PLAINTIFF
